SUMMERS, Justice
(dissenting).
In my view “automobiles for private use” as employed in the contested statute contemplates private use, including private use by a commercial establishment, as con-tradistinguished from public use by the public generally or vehicles for hire, such as taxicabs. La.R.S. 47:451^-7:482; Mitchell v. Green, 201 Ga. 256, 39 S.E.2d 696 (1946). Under this interpretation, the constitution limits the license tax to the automobile in the instant case to $3.00 per annum. La.Const. Art. VI, ¶ 22(a).
I respectfully dissent. ’